             Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 1 of 9




 1   DEBRA J. CARFORA
     JOHN THOMAS H. DO
 2   BRANDON N. ADKINS
 3   SIMI BHAT
     U.S. Department of Justice
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, D.C. 20044
     Tel: (202) 514-2593
 6
     Fax: (202) 514-8865
 7   Email: john.do@usdoj.gov

 8   Attorneys for Defendants

 9

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO DIVISION

12
     FOOD & WATER WATCH, INC., et al.,
13

14
                    Plaintiffs,
                                                      Case No. 3:17-cv-02162 EMC
15
             v.
16
                                                      EPA’s Reply In Support of Motion For
17                                                    Relief From Order Holding
     UNITED STATES ENVIRONMENTAL                      Proceedings in Abeyance (ECF No.
18   PROTECTION AGENCY, et al.,                       262)

19

20                  Defendants.
21

22

23

24

25

26

27

28

             EPA’s Reply Supporting Relief From Order Holding Proceedings in Abeyance (ECF No. 262)
                                                                       Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 2 of 9



 1                                                  ARGUMENT
 2          Plaintiffs lack standing and, thus, this Court lacks subject matter jurisdiction. Without it,
 3   the only function remaining for the Court is to dismiss this case. In their opposition, Plaintiffs do
 4   not substantively address their inability to cure standing after trial. Instead, they contest the
 5   procedural nature of EPA’s motion and ask this Court to assume a factual basis to establish the
 6   associational standing of Food & Water Watch.
 7          The Court is obligated to determine whether it has jurisdiction to continue to preside over
 8   this case irrespective of the styling of EPA’s motion. Now, four years after EPA’s denial of the
 9   administrative petition, any attempt to cure standing is futile because the Court has already closed
10   the record on new standing evidence, and the Standing Stipulation and Order (Doc. No. 102)
11   further precludes Plaintiffs from introducing any new factual allegations or evidence in support of
12   their claims of standing. Indulging Plaintiffs in another opportunity to cure their failure to prove
13   standing at trial by creating a post-trial factual record would result in unfair prejudice to EPA. In
14   contrast, Plaintiffs would suffer no prejudice in their ability to submit a new petition and have their
15   day in court if that new petition is denied.
16          Holding this case in abeyance serves no purpose but to prejudice EPA. Thus, EPA is
17   entitled to relief from the Court’s Order holding the case in abeyance, and the case must be
18   dismissed for lack of jurisdiction.
19   I.     BECAUSE PLAINTIFFS FAILED TO ESTABLISH STANDING AT TRIAL, THE
            COURT MUST DISMISS FOR LACK OF JURISDICTION REGARDLESS OF
20          THE STYLING OF EPA’S MOTION.
21          Plaintiffs focus on the form of motion in which EPA seeks relief from the Abeyance Order.
22   Pls.’ Opp’n (Doc. No. 272) at 4-7. But the form of EPA’s motion is immaterial.1 A challenge to
23   standing can be raised at any time, including after trial, and moreover, the Court has an affirmative,
24   continual obligation to consider whether standing exists. Arbaugh v. Y&H Corp., 546 U.S. 500,
25
     1
      Because Fed. R. Civ. P. 60(b) provides for challenges to a “final judgment, order, or
26
     proceeding,” EPA appropriately sought relief from the Abeyance Order under that Rule. Courts
27   have recognized that the finality requirement does not necessarily apply to an “order[] or
     proceeding.” Ransom v. Lee, CV 14-600-DSF (KK), 2018 WL 3031457, at *1 (C.D. Cal. June
28   15, 2018); DeFazio v. Wallis, 500 F. Supp. 2d 197, 200–01 (E.D. N.Y. 2007).
                                                        1
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                               Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 3 of 9



 1   506 (2006) (citing Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-
 2   matter jurisdiction, the court must dismiss the action.”)); Steel Co. v. Citizens for a Better Env’t,
 3   523 U.S. 83, 93 (1998) (“This question [of standing] the court is bound to ask and answer for
 4   itself.”); Lee's Summit, MO v. Surface Transp. Bd., 231 F.3d 39, 41 (D.C. Cir. 2000) (“When there
 5   is doubt about a party's constitutional standing, the court must resolve the doubt, sua sponte if need
 6   be.”); B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999) (“[F]ederal courts
 7   are required sua sponte to examine jurisdictional issues such as standing.”).2
 8           At this juncture, Plaintiffs were required to prove standing by a preponderance of the
 9   evidence. See Abeyance Order at 2. The Court has the benefit of a complete trial record and post-
10   trial briefing. Plaintiffs can no longer rely on allegations, favorable evidentiary inferences, or their
11   newly-invented standard that they “arguably” have standing. See Lujan v. Defs. Of Wildlife, 504
12   U.S. 555, 561 (1992); contra Pls.’ Opp’n at 6. Plaintiffs attempt to rely on dicta in United Student
13   Aid Funds, Inc. v. Espinosa, 559 U.S. 260 (2010), to suggest that the Court can retain this case if
14   there is colorable basis for jurisdiction. Espinosa, however, did not address standing. And unlike
15   the bankruptcy procedural rule in Espinosa, standing implicates fundamental powers of the Court
16   and the separation of powers. Steel Company, 523 U.S. at 102; Lujan, 504 U.S. at 560; see also
17   Merritt v. Countrywide Fin. Corp., 759 F.3d 1023, 1036–37 (9th Cir. 2014) (distinguishing
18   between true jurisdictional rules and lesser claim processing rules).
19           The law is clear that after a trial, if plaintiffs have not established standing, their case must
20   be dismissed without exception. EPA Mot. (Doc. No. 265) at 5 (citing U.S. ex rel. Eisenstein v.
21   City of New York, 556 U.S. 928, 937 n.4 (2009)). There can be no dispute that trial is over, or that
22   the parties have stipulated to the evidence that can be considered for standing. The Court should
23   2
       The Court can readily construe EPA’s post-trial filings as a motion to dismiss or a motion for
24   reconsideration. See Anson v. United States, 294 F. Supp. 3d 144, 156 (W.D. N.Y. 2018), appeal
     dismissed, 18-1291, 2018 WL 5733602 (2nd Cir. Sept. 10, 2018), cert. denied, 139 S. Ct. 2646
25   (2019), reh'g denied, 140 S. Ct. 29 (2019) (“[T]he Court will construe the Government's motion
     as one made pursuant to Rule 12(h)(3).”); see, e.g., Ortega v. Flores, 19-CV-00319-HSG, 2019
26
     WL 7194472, at *1 (N.D. Cal. Dec. 26, 2019) (construing filing as motion for reconsideration);
27   Lopez v. Cate, C 11-2644 YGR (PR), 2012 WL 5941585, at *1 (N.D. Cal. Nov. 27, 2012)
     (same); Vasquez v. Select Portofolio Servs., Inc., C11-06183 HRL, 2012 WL 2838902, at *1
28   (N.D. Cal. July 10, 2012) (same).
                                                         2
       EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                               Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 4 of 9



 1   thus reject Plaintiffs’ attempts to ignore these inconvenient facts in asserting that it is premature
 2   to engage in substantive arguments about the merits of standing merely because the Court has not
 3   yet issued formal findings of fact and conclusions of law pursuant to Federal Rule of Civil
 4   Procedure 52(a). As the Abeyance Order details, the Court can readily conclude, based on the trial
 5   record and post-trial briefing, that Plaintiffs lack standing and dismiss the case outright. See Fed.
 6   R. Civ. P. 52(c) (allowing for partial findings); Fed. R. Civ. P. 52(a)(3) (“The court is not required
 7   to state findings or conclusions when ruling on a motion under Rule 12”); infra 1-2 and 2 n.2
 8   (citing Fed. R. Civ. P. 12(h)(3)). Rather than continue to retain this case, the Court should rule on
 9   Plaintiffs’ standing based on the trial record and post-trial briefing.
10   II.    PLAINTIFFS’ ATTEMPT TO CURE THEIR STANDING DEFICIENCIES
            CONTRAVENES THE COURT’S CLEAR INSTRUCTIONS, RAISES
11          UNNECESSARY ADMINISTRATIVE COMPLEXITIES, AND IGNORES THE
            COURT’S ADMONISHMENT AND THE PARTIES’ PRIOR AGREEMENT THAT
12          THE RECORD ON STANDING IS CLOSED.
13
            In its opening brief, EPA demonstrated that even if a new set of plaintiffs could demonstrate
14
     standing for judicial review of a new administrative petition, such standing does not confer
15
     jurisdiction upon this Court to consider a cause of action that rests upon the November 2016
16
     petition. EPA Mot. at 4-6. Since EPA filed its opening brief, Plaintiffs flouted this Court’s direction
17
     to file a new administrative petition and instead submitted a self-styled “supplement” to the 2016
18
     petition together with a request for reconsideration. Plaintiffs’ recent submission to EPA attempts
19
     to cure their failure to prove standing at trial by identifying new members of an existing plaintiff
20
     organization, Food & Water Watch. Plaintiffs posit that their supplement and administrative
21
     request for reconsideration could cure standing deficiencies. But Plaintiffs’ attempt to keep this
22
     case alive through this submission to EPA is procedurally flawed and substantively ineffective.
23
            Plaintiffs cannot unilaterally reopen their 2016 petition by simply styling a new submission
24
     as a “supplement” years after EPA took final action on the original petition or otherwise compel
25
     EPA to reconsider the matter. Instead, the decision whether to reopen an administrative record is
26
     generally committed to EPA’s discretion. Your Home Visiting Nurse Servs., Inc. v. Shalala, 525
27
     U.S. 449, 455 (1999); Nance v. E.P.A., 645 F.2d 701, 717 (9th Cir. 1981) (citing Vt. Yankee
28
                                                3
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 5 of 9



 1   Nuclear Power Corp. v. NRDC, Inc., 435 U.S. 519 (1978)). And as Plaintiffs concede, TSCA does
 2   not provide a mechanism for reconsideration. Thus, EPA’s decision whether to reconsider its prior
 3   decision on the 2016 petition is reviewable, if at all, only for abuse of discretion under the
 4   Administrative Procedure Act (“APA”). See ICC v. Bhd. of Locomotive Eng’rs, 482 U.S. 270, 284
 5   (1987) (applying 5 U.S.C. § 706(2)(A) where the underlying statute expressly provided for
 6   reconsideration); see also Massachusetts v. EPA, 549 U.S. 497, 527 (2007) (“An agency has broad
 7   discretion to choose how best to marshal its limited resources and personnel to carry out its
 8   delegated responsibilities.”). Regardless of whether EPA reopens or reconsiders its prior decision,
 9   plaintiffs cannot cure standing deficiencies here by bootstraping any purported standing from this
10   new submission.
11           Next, Plaintiffs argue that the Court could allow Plaintiffs to cure jurisdictional defects
12   using one of two possible exceptions to the general rule that the existence of federal jurisdiction
13   depends on the facts as they exist when the complaint is filed. The first alleged exception is based
14   on 28 U.S.C. § 1653 (“Section 1653”). As the Supreme Court discussed in Newman-Green, Inc. v.
15   Alfonzo-Larrain, 490 U.S. 826 (1989), Section 1653 “allows . . . courts to remedy inadequate
16   jurisdictional allegations, but not defective jurisdictional facts.” 490 U.S. at 832. So at best, Section
17   1653 could apply if Plaintiffs’ standing witnesses were, in fact, subject to a risk of
18   neurodevelopmental harm, but the complaint did not so allege that risk. See id. at 831 (explaining
19   that Section 1653 “addresses only incorrect statements about jurisdiction that actually exists, and
20   not defects in the jurisdictional facts themselves.”). Here, however, Plaintiffs failed to show at trial
21   “any relationship between the evidence presented on neurodevelopmental harm to fetuses/infants
22   and the harms alleged by the named Plaintiffs.” Abeyance Order at 3. In any event, Section 1653
23   is routinely asserted to preserve diversity jurisdiction, but there are no known instances of Section
24   1653 providing an avenue to cure Article III standing defects.
25           The second alleged exception is based in Rule 21 of the Federal Rules of Civil Procedure.
26   Rule 21 provides that “the court may at any time, on just terms, add or drop a party.” But this is
27   not the case where there has been a nonjoinder of an indispensable party. Plaintiffs argue that they
28
                                                4
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 6 of 9



 1   can add the new purported Food & Water Watch members as individual plaintiffs under Rule 21
 2   if needed. Pls.’ Opp’n at 8. But again, Plaintiffs completely miss the mark. Plaintiffs cannot simply
 3   amend their complaint to add organizational members as individual Plaintiffs because such
 4   members are not petitioners. TSCA section 21 allows “[a]ny person [to] petition the
 5   Administrator,” 15 U.S.C. § 2620(a), but only authorizes petitioners with jurisdiction to join a civil
 6   action in district court, 15 U.S.C. § 2620(b)(4)(A). Neither the November 2016 petition (which did
 7   include other individual petitioners), nor Plaintiffs’ self-styled supplemental petition, includes
 8   these new individuals as petitioners. Rather, these individuals are organizational members of Food
 9   & Water Watch. Thus, Plaintiffs cannot join these individuals to this action to create standing.
10   Even if Rule 21 were applicable, given the manifest prejudice to EPA, Rule 21 cannot be applied
11   on “just terms,” and Plaintiffs have cited no authority holding that adding plaintiffs after trial to
12   create standing where none exists is just.
13          In short, neither Section 1653 nor Rule 21 allows the Court to accept new factual
14   allegations as evidence sufficient to establish standing after trial. Instead, Plaintiffs would need to
15   amend their complaint with new allegations of standing pursuant to Federal Rule of Civil
16   Procedure 15. The standard for amendment of the pleadings “becomes progressively more
17   difficult” at each successive stage of litigation. Byrd v. Guess, 137 F.3d 1126, 1131 (9th Cir. 1998)
18   (affirming district court’s denial of motion to amend pleadings to add a standing allegation pre-
19   trial). After trial, Rule 15(b) controls and only provides for a singular avenue for amendment: when
20   an issue has already been tried with the consent of the parties. Fed. R. Civ. P. 15(b)(2). Here, no
21   additional issues have been tried, and EPA does not consent.
22          Plaintiffs’ argument that their supplemental petition identifies additional members of Food
23   & Water Watch misses the point. Even if Plaintiffs could amend their Complaint with these
24   members, the Court cannot now assume the factual basis necessary for Food & Water Watch to
25   demonstrate associational standing simply because Plaintiffs named additional members. The
26   evidentiary record is devoid of any evidence that these new persons were both members of Food
27   & Water Watch and subject to a risk of neurodevelopmental harm at the time the complaint was
28
                                                5
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 7 of 9



 1   filed. Plaintiffs cannot stand on mere allegations, but instead must prove standing by the
 2   preponderance of the evidence. Lujan, 504 U.S. at 561; Abeyance Order at 2-3. Allegations are
 3   not evidence, and the Court cannot treat potentially new allegations of associational standing as
 4   such.
 5           Perhaps recognizing this point, Plaintiffs already requested that the Court consider new
 6   evidence concerning standing, and the Court emphatically denied that request. The Court has
 7   ordered it would not “allow any new evidence on standing” as “[t]hat door is closed.” Aug. 6, 2020
 8   Hearing Transcript at 26:9-10; see also Aug. 6, 2020 Hearing Transcript at 23:12-25 (counsel’s
 9   request that Plaintiffs be allowed to introduce additional organizational members). Even if the
10   Court were to change course now, for the Court to make new findings would require additional
11   discovery after trial which it has already disfavored. Aug. 6, 2020 Hearing Transcript at 26:23-25.
12   Second, it would violate the parties’ explicit agreement concerning the factual evidence on
13   standing. Standing Stipulation and Order (Doc. No. 102) at 2.
14           Indeed, conspicuously absent from Plaintiffs’ opposition is any discussion of the Standing
15   Stipulation and Order, which prevents future amendment of the pleadings or the introduction of
16   additional evidence in support of standing. The Standing Stipulation and Order governs “the
17   introduction of evidence in support of Plaintiffs’ claims of standing throughout this litigation,
18   including trial.” Id. (emphasis added). Plaintiffs are to “rely exclusively” on the declarations and
19   depositions already provided to the Court to establish the “factual basis” for standing. Id.
20   (emphasis added). EPA entered into the stipulation with Plaintiffs in order to understand the full
21   universe of Plaintiffs’ evidence on standing and to bar future surprise supplementations. Plaintiffs,
22   meanwhile, sought to avoid additional depositions. Plaintiffs do not contest they made this
23   strategic decision with full knowledge and acceptance of the risks they were taking in entering into
24   the stipulation, which was also endorsed by the Court. Doc. No. 102.
25           Even without a court’s approval and order, stipulations must be binding. See Standard Fire
26   Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013). Otherwise, parties would be discouraged from
27   entering into them. Fed. Deposit Ins. Corp. v. St. Paul Fire and Marine Ins. Co., 942 F.2d 1032,
28
                                                6
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 8 of 9



 1   1038 (6th Cir. 1991). Plaintiffs cannot now be permitted to evade their binding agreement simply
 2   because they regret not providing more standing evidence or adding more parties. Id.; cf. United
 3   States v. Technic Servs., 314 F.3d 1031, 1045 (9th Cir. 2002)) (a party “who has stipulated to the
 4   admission of evidence cannot later complain about its admissibility . . . [unless the] stipulation was
 5   involuntary”); United States. v. Gwaltney, 790 F.2d 1378, 1386 (9th Cir. 1986) (“Having stipulated
 6   to the admission of evidence . . . [the stipulating party] will not now be heard [on] the prejudicial
 7   effect.”). To be relieved of the Standing Stipulation and Order at trial, Plaintiffs would have at
 8   least needed to show: (1) the stipulation resulted in manifest injustice; (2) a lack of prejudice to
 9   the opposing party; and (3) minimal inconvenience to the Court. Seymour v. Summa Vista Cinema,
10   Inc., 809 F.2d 1385, 1388 (9th Cir. 1987). Plaintiffs cannot meet any part of this three-fold standard
11   and have made no attempt to do so. Indeed, no timely motion under Rule 15, Rule 21, Section
12   1653, or other authority to disregard the Standing Stipulation and Order or to amend the pleadings
13   is before this Court, and EPA reserves its right to oppose any such motion.
14          By holding this case in abeyance, the Court has assumed that Plaintiffs can “address the
15   serious standing issues” through a new administrative petition. Abeyance Order at 5. But the Court
16   cannot presume that standing “hypothetically” exists or will be established later. See Steel
17   Company, 523 U.S. at 94–95. Moreover, no future submission, amendment to the pleadings, or
18   other actions in this case can confer jurisdiction over Plaintiffs’ challenge to the 2016 petition
19   denial. Plaintiffs’ recent “supplemental” submission and request for reconsideration changes
20   nothing. In any event, Plaintiffs have only provided their submission for EPA’s consideration. It
21   is not properly before the Court to consider. At most, a future EPA decision could be the basis for
22   a new challenge under the APA. But without jurisdiction in this case, “the [C]ourt cannot proceed
23   at all in any cause…[and] the only function remaining to the [C]ourt is … dismissing the
24   cause.” Id. (quoting Ex parte McCardle, 7 Wall. 506, 514, 19 L.Ed. 264 (1868)) (emphasis added).
25   III.   THE PARTIES AGREE THE COURT CAN DEFER CONSIDERATION OF A
            POTENTIAL AMENDMENT.
26
            Plaintiffs incorrectly argue that Rule (60)(b) does not authorize EPA’s requested alternative
27
     relief. Pls.’ Opp’n at 9. But EPA’s alternative relief is simple and discrete. Without briefing or a
28
                                                7
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
              Case 3:17-cv-02162-EMC Document 275 Filed 12/17/20 Page 9 of 9



 1   full opportunity for EPA to be heard, the Court appears to have prematurely “permit[ted]
 2   amendment of the complaint herein” “[s]hould the EPA deny the new petition.” Abeyance Order
 3   at 5. EPA requests that this permission be withdrawn so that Plaintiffs are required to seek leave
 4   if they wish to amend the pleadings under Rule 15. EPA agrees with “Plaintiffs[‘] cont[ention] that
 5   disputes over a potential pleading amendment that is not before the Court are manifestly unripe
 6   for consideration now.” Pls.’ Opp’n at 9. Therefore, at a bare minimum, the Court should grant
 7   EPA’s alternative request for relief to ensure that both parties are given a fair opportunity to be
 8   heard should Plaintiffs seek to amend their Complaint later.
 9                                             CONCLUSION
10          Failing to dismiss this matter now and allowing Plaintiffs a “do-over” only unfairly
11   prejudices EPA. EPA Mot. at 5-6. This is especially true because if this case is dismissed, Plaintiffs
12   retain their ability to submit a new petition and have their day in court if that petition is denied.
13   Dismissal would save the Court and the parties from the confused, futile exercise of attempting to
14   piece together separate claims with different records, parties, petitioners, declarants, witness
15   testimony, experts, evidence, and law. Piecemeal litigation would be discouraged in favor of an
16   orderly, comprehensive presentation of evidence in a new case. Plaintiffs contested none of these
17   arguments. EPA’s motion should be granted.
18

19   Dated: December 17, 2020                       Respectfully Submitted,

20
                                                    /s/ John Thomas H. Do
21                                                  DEBRA J. CARFORA
                                                    JOHN THOMAS H. DO
22                                                  BRANDON N. ADKINS
                                                    SIMI BHAT
23

24                                                  Attorneys for Defendants

25

26

27

28
                                                8
      EPA’S REPLY SUPPORTING RELIEF FROM ORDER HOLDING PROCEEDINGS IN ABEYANCE (ECF NO. 262)
                                                                 Case No. 3:17-cv-02162 EMC
